DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the remarks filed 10/07/2020, have been fully considered, but are not persuasive.  At page 6 of the amendment, Applicant summarizes the grounds of rejection for claims 16, 17, 19-21, and 23-31 as being based upon Ayre in view of Wampler in view of Paden in view of Schob and in further view of Crosby.  However, claim 16, 17, 19-21, 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,866,625 to Ayre et al  in view of US Pat. No. 6,234,772 to Wampler in view of US Pat. No. 6,227,817 to Paden and in further view of US PG-Pub. No. 2007/0142696 to Crosby.  The Schob reference is not relied upon in the rejection presented in the previous Office action, but it was discovered that an unintentional reference to Schob was included in para. 9 of the Non-Final Rejection dated 07/07/2020: “the axial pump of Schob”.  This section should have said, “the axial pump of Ayre” in order to point to the Ayre reference which the paragraph discusses.  This has been corrected in the rejection below.
At page 6 of the amendment, Applicant suggests that element 92 of Wampler cannot be considered a “body” because it is “merely a ceramic coating on housing 14”.  It should be noted that Wampler does not use the term “coating” to describe element 92, but rather describes it as “a hard, smooth ceramic surface 92”.  Because Wampler describes element 92 as a surface, i.e. a continuous mass of the same material, and Applicant does not present any special definition for the term “body,” surface 92 of Wampler satisfies this broad term.
Applicant continues at page 7 of the amendment to suggest that one of ordinary skill in the art would not combine the teachings of Ayre and Wampler because, while Ayre discusses both centrifugal and axial pumps, Wampler is directed to centrifugal pumps.  However, as discussed in Ayre at col. 15, ll. 
Claim Objections
Claim 17 objected to because of the following informalities:  the phrase, “to form a blended layer of diffused to hermetically bond…” appears to be missing a word following “diffused”.  Appropriate correction is required.
For the purposes of examination, this phrase will be treated as reading, --to form a blended layer of diffused materials to hermetically bond…”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 19-21, 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,866,625 to Ayre et al  in view of US Pat. No. 6,234,772 to Wampler in view of US Pat. No. 6,227,817 to Paden and in further view of US PG-Pub. No. 2007/0142696 to Crosby.
Regarding claims 16, 17, 19-21, 24-31, Ayre teaches a pump device and method of forming a pump device comprising: a pump housing (20) that at least partly surrounds an interior region and has an inlet and an outlet (Fig. 6); and an impeller (24 and 25) provided in the interior region of the pump housing (Fig. 6); wherein the pump housing comprises a composite of a first hollow body, wherein the inlet and outlet are axially aligned (Fig. 6).
Ayre fails to teach a composite of a first hollow body and a further hollow body  which at least partly surrounds the first hollow body on the side facing away from the interior region forming cylindrical hollow bodies; and wherein the first hollow body and further hollow body are bonded together along an entire area where the first hollow body is within the further hollow body; wherein at least 60% of the surface area of the side of the first hollow body facing away from the interior space is connected to the further hollow body in a force-fitting manner, based on the surface area of the side of 
Wampler teaches a pump device and method of forming a pump device comprising: a pump housing that at least partly surrounds an interior region and has an inlet and an outlet (Fig. 7); and an impeller (36) provided in the interior region of the pump housing; wherein the pump housing comprises a composite of a first hollow body (92) and a further hollow body (14) which at least partly surrounds the first hollow body on the side facing away from the interior region forming cylindrical hollow bodies (Fig. 7); and wherein the first hollow body and further hollow body are bonded together along an entire area where the first hollow body is within the further hollow body (as shown in Fig. 7 where the outer surface of ceramic lining 92 is embedded/pressed into casing 14); wherein at least 60% of the surface area of the side of the first hollow body facing away from the interior space is connected to the further hollow body (Fig. 7) in a force-fitting manner (as shown in Fig. 7 where ceramic lining 92 is embedded/pressed into casing 14), based on the surface area of the side of the first hollow body facing away from the interior space, wherein a further surface of the first hollow body of the pump housing faces the interior region (Fig. 7); wherein the further hollow body has a metal content of at least 50% by weight, based on the total mass of the further hollow body.  
Ayre teaches an axial pump with magnetic bearings (col. 15, ll. 34-46). Because Wampler also teaches an improvement in the magnetic bearings of a pump, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify a pump with an axially aligned inlet and outlet as taught by Ayre to use the magnetic bearings of Wampler as the use of a known technique (the bearing modifications of Wampler) to improve a similar device (the axial 
Paden teaches using titanium as a material for a blood pump exterior casing (col. 3, ll. 46-54) and titanium nitride for blood-wetted surfaces (col. 7, ll. 42-47) (claims 19-21, 24).  Because Paden teaches using the claimed materials, it teaches the inherent material properties as well, including the hardness claimed in claim 16 and the magnetic permeability claimed in claim 25.
Paden further teaches that these materials provide excellent biocompatibility.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the pump of Ayre by using the materials taught by Paden to achieve the predictable result of excellent biocompatibility (col. 3, ll. 46-54, col. 7, ll. 42-47 of Paden).
Crosby teaches a pump which is surrounded by and connected to a component housing (1, Fig. 1-2).
Crosby further teaches that enclosing the pump in a component housing simplifies the implanting process of a blood pump as there are fewer components to be handled (para. 26).  Because Ayre also teaches a blood pump, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the pump of Ayre by enclosing the pump within a component housing as taught by Crosby in order to improve a similar device in a similar way.

Regarding claim 23, Ayre as modified by Wampler, Paden, and Crosby teaches the pump of claim 22 but fails to teach the specific pump volume.
Since applicant has not disclosed that having the specific pump volume solves any stated problem or is for any particular purpose above the fact that the pump moves a certain amount of blood and it appears that the pump of Ayre would perform equally well with the volume as claimed by .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,866,625 to Ayre et al in view of US Pat. No. 6,234,772 to Wampler in view of US Pat. No. 6,227,817 to Paden, in view of US PG-Pub. No. 2007/0142696 to Crosby, and in further view of US 9,623,165 to Jansson.  Ayre as modified by Wampler, Paden, and Crosby teaches the pump device of claim 16 (as set forth above), including the pump housing containing additional structures (Ayre 31) which are affixed in a physical fit, or force-fitting manner (i.e. embedding, Ayre col. 1, ll. 13-25), but fails to teach that the first hollow body and the further hollow body are connected in a force-fitting manner to form a blended layer of diffused to hermetically bond the first hollow body to the further hollow body.
Jansson teaches a pump wherein multiple components are connected in a force-fitting manner to form a blended layer of diffused to hermetically bond them together (“sealingly assembled, e.g. by diffusion bonding,” col. 24, ll. 2-9).
Jansson further teaches that providing separate parts which are then sealingly assembled via diffusion bonding allows for tighter control of manufacturing of the individual parts (col. 24, ll. 19-27).  Ayre also teaches a pump with a stator comprising individual parts that have been assembled (col. 1, ll. 13-25). Because both Ayre and Jansson are directed towards pumps which feature  stators comprising individual components having been assembled together, and Jansson teaches that assembling and then joining these pieces via diffusion bonding provides the benefit of greater control of manufacturing (col. 24, ll. 19-27), it would have been obvious to one having ordinary skill in the art to modify the pump of Ayre by using a diffusion bonding process as taught by Jansson in order to provide the benefit of greater control of manufacturing (Jansson col. 24, ll. 19-27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745